CREAMER, Attorney General,
You have asked whether it is lawful to set up voter registration centers in public schools and colleges throughout the Commonwealth in order to facilitate voter registration for young people who are eligible to vote for the first time.
You are advised that such action is lawful under section 16(c), (d) and (e) of the Act of April 29, 1937, P.L. 487, as amended, 25 PS §951-16(c), (d) and (e):
“(c) The county election board shall cause any polling place to be open, in proper order for use, as a place of registration, on each day when such polling place may be desired by the registration commission or required by the provisions of this act for use as a place of registration; and the county commissioners shall provide for the payment of all rentals for such polling places upon proper vouchers by the treasurer of the county.
“(d) The board of public education or school directors of each school district shall furnish suitable space in any public school building under its jurisdiction or control, and shall cause the room or space to be open and in proper order for use as a place of registration on each day when such room or space may be desired by the registration commission for use as a place of registration in accordance with the provisions of this act: Provided, That such use shall not interfere with instruction for the conduct of which such board of public education or school directors shall be responsible.
“(e) The proper city of the second class, city of the second class A, city of the third class, borough, town and township authorities shall furnish suitable space in any city of the second class, city of the second class *402A, city of the third class, borough, town or township hall or other municipal building under their jurisdiction or control, and shall cause the room or space to be open and in proper order for use as a place of registration on each day when such room or space may be desired by the commission for use as a place of registration: Provided, That such use shall not interfere with the use for which such room or space is primarily designed.”
It is obvious, from a reading of subsection (d) of the above-quoted law, that any public school can be used for voter registration. One of the reasons the legislature enacted this law was undoubtedly to facilitate voter registration for those in the school. This desire will be greatly enhanced by making available field registrars and voting machines for the purpose of demonstrating their use. Encouraging registration is obviously in keeping with the spirit of the statute quoted above.
It is equally clear that State colleges and community colleges, being lawful locations for polling places under section 527 of the Act of June 3,1937, P.L. 1333, as amended, 25 PS §2727 (County Board of Election shall, wherever possible, select for polling places schoolhouses, municipal buildings and other public places) — are also lawful locations for registration centers under subsection (c) of the above-quoted statute. Furthermore, community colleges may be available as polling places under subsection (e) because of their relationship to their “local sponsor-political subdivision” under the Community College Act of August 24, 1963, P.L. 1132, 24 PS §5201, et seq. See especially 24 PS §5202(2).
It is, therefore, perfectly lawful for registration centers to be set up in public schools and colleges and you are so advised.